Citation Nr: 1029121	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to November 
2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2009, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  
A transcript of the hearing is of record.

In September 2009, the Board remanded these matters to the RO for 
a VA examination and opinion.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
each claim (as reflected in the April 2010 supplemental 
statement of the case (SSOC)) and returned these matters to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board has determined that further evidentiary 
development is necessary before the Board can adjudicate the 
issues on appeal.  

The Board observes that the claim of entitlement to service 
connection for erectile dysfunction was previously remanded to 
provide the Veteran with a VA examination and an opinion on 
whether it is at least as likely as not that the Veteran's PTSD 
caused or aggravated his erectile dysfunction, including the 
effects of any prescribed medication for PTSD.  The Board notes 
that the VA examiner in December 2009 noted that there are 
potential side effects of psychotropic medication.  He also 
reported that the Veteran is currently on hypertension, prostate 
and sleep medications also having known potential side effects of 
erectile dysfunction.  The examiner determined that to what 
degree each of these conditions has on the Veteran's current 
erectile dysfunction would be mere speculation.  The Board notes 
that the examiner does not have to provide the degree each of 
these conditions has on the Veteran's current erectile 
dysfunction, but whether it is at least as likely as not that the 
medication prescribed for PTSD caused or aggravates his erectile 
dysfunction.  Furthermore, during the appeal, the RO granted the 
Veteran's service-connection claim for hypertension as secondary 
to PTSD.  A private treatment record dated in July 1996 indicates 
that the Veteran's hypertension medication may be contributing to 
the Veteran's erectile dysfunction.  Based on the foregoing, the 
Board finds that the Veteran should be provided with another VA 
opinion with respect to his service connection claim for erectile 
dysfunction.  

In addition, the Veteran indicated that there are recent VA 
treatment records from the VAMC in Gainesville, Florida for his 
erectile dysfunction and GERD that are not associated with the 
claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, the RO 
should request all VA treatment records pertaining to the 
Veteran's erectile dysfunction and GERD from April 2007 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain and 
associate with the claims file any 
outstanding VA treatment records from the 
VAMC in Gainesville, Florida related to 
the Veteran's erectile dysfunction and 
GERD from April 2007 to the present. 

2.	Thereafter, schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's erectile dysfunction.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination and the examination 
reports should reflect that such reviews 
were made.  All indicated tests and 
studies should be accomplished.  The 
examiner should provide an opinion on 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the Veteran's erectile 
dysfunction was caused by OR aggravated by 
the Veteran's service-connected PTSD 
and/or hypertension to include any 
medication to treat such disorders.  
Please provide a rationale for all 
conclusions reached.  

3.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
of entitlement service connection for 
erectile dysfunction and GERD, based on a 
review of the entire evidentiary record.  
If the benefits sought on appeal remains 
denied, the RO should provide the Veteran 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


